 Case 15-35358             Doc 611       Filed 07/08/19 Entered 07/08/19 10:29:08    Desc Main
                                          Document     Page 1 of 26




                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION


In re:
                                                           Chapter 11
LB STEEL, LLC,
                                                           Case No. 15-35358
                               Debtor.
                                                           Honorable Janet S. Baer


                         DISCLOSURE STATEMENT WITH RESPECT
                     TO JOINT PLAN OF LIQUIDATION OF LB STEEL, LLC


Daniel A. Zazove (ARDC No. 3104117)                     Rosanne Ciambrone (ARDC No. 6199456)
David J. Gold (ARDC No. 6299872)                        Richard P. Darke (ARDC No. 6255810)
PERKINS COIE LLP                                        DUANE MORRIS LLP
131 S. Dearborn St., Ste. 1700                          190 S. LaSalle St., Ste. 3700
Chicago, Illinois 60603                                 Chicago, Illinois 60603
Telephone: (312) 324-8400                               Telephone: (312) 499-6700
dzazove@perkinscoie.com                                 rciambrone@duanemorris.com
dgold@perkinscoie.com                                   rpdarke@duanemorris.com

Counsel to the Debtor                                   Counsel to the Official Committee of
                                                        Unsecured Creditors of LB Steel, LLC


Dated: June 24, 2019




119236-0001.0001/143916861.4
 Case 15-35358               Doc 611            Filed 07/08/19 Entered 07/08/19 10:29:08                                      Desc Main
                                                 Document     Page 2 of 26


                                                    TABLE OF CONTENTS

I.        INTRODUCTION AND DISCLAIMERS ......................................................................... 1

II.       SUMMARY OF THE PLAN.............................................................................................. 2

III.      VOTING AND CONFIRMATION PROCEDURES ......................................................... 4

Under the terms of the Plan, the Holders of Claims in Class 1 (General Unsecured Claims) and
Class 2 (Walsh Claim) are impaired and are thus entitled to vote to accept or reject the Plan. ..... 4

          A.        Voting Procedures ................................................................................................... 4

          B.        Joint Hearing on Sufficiency of Disclosure Statement and Plan Confirmation...... 4

IV.       OVERVIEW OF THE DEBTOR’S OPERATIONS .......................................................... 5

          A.        Description and History of the Debtors’ Businesses .............................................. 5

          B.        Prepetition Capital Structure and Financial Position .............................................. 6

          C.        Events Leading to Chapter 11 Filing ...................................................................... 6

          D.        Chapter 11 Case ...................................................................................................... 7

          E.        Chapter 11 Sale ....................................................................................................... 7

          F.        Walsh Settlement .................................................................................................... 7

          G.        Adversary Proceedings ........................................................................................... 8

V.        OVERVIEW OF THE PLAN ........................................................................................... 10

          A.        General Information Concerning Treatment of Claims and Interests ................... 10

          B.        Summary of Distributions ..................................................................................... 10

          C.        Assets and Liabilities ............................................................................................ 11

       (i)     Assets.......................................................................................................................... 11
       (ii)    Liabilities ................................................................................................................... 11
          D.        Implementation and Distribution .......................................................................... 11

       (i)     Prosecution of the Litigation Actions...................................................................... 11
       (ii)    Distribution of Net Proceeds.................................................................................... 12
       (iii)   Rights of the Debtor ................................................................................................. 12
       (iv)    Management of the Debtor ...................................................................................... 13
       (v)     Occurrence of the Effective Date ............................................................................ 13



119236-0001.0001/143916861.4
 Case 15-35358                Doc 611           Filed 07/08/19 Entered 07/08/19 10:29:08                                      Desc Main
                                                 Document     Page 3 of 26


       (vi) Termination of the Committee ................................................................................ 13
       (vii)  United States Trustee Fees ................................................................................... 13
       (viii) Semi-Annual Reports............................................................................................ 13
       (ix) Wind-Down and Case Closure ................................................................................ 13
          E.         Status of Executory Contracts and Administrative and Disputed Claims ............ 14

       (i)      Executory Contracts ................................................................................................. 14
       (ii)     Administrative Claims ............................................................................................. 14
       (iii)    Disputed Claims ........................................................................................................ 14
VI.       CONFIRMATION AND CONSUMMATION PROCEDURE ....................................... 14

          A.         Solicitation of Votes ............................................................................................. 14

          B.         The Joint Hearing .................................................................................................. 15

          C.         Confirmation ......................................................................................................... 15

       (i)      Unfair Discrimination and Fair and Equitable Tests............................................ 15
       (ii)     Best Interests Test and Liquidation Analysis......................................................... 16
VII.      TAX CONSEQUENCES .................................................................................................. 16

          A.         General .................................................................................................................. 17

          B.         Federal Income Tax Consequences to the Debtors ............................................... 17

       Under the Plan, the Debtor’s outstanding indebtedness will be satisfied in exchange for
       cash. The satisfaction of a debt obligation for an amount of cash and other property having
       a fair market value less than the debt obligation generally gives rise to cancellation of
       indebtedness (“COD”) income to a debtor. However, with the exception noted below, the
       Debtor will not recognize COD income because the debt discharge occurs in a bankruptcy
       case. The Debtor will instead, to the extent available, reduce its tax attributes to the extent
       of its COD income in the following order: (i) net operating losses; (ii) general business
       credit carryforwards; (iii) minimum tax credit carryforwards; (iv) capital loss carryforwards;
       and (v) the tax basis of the Debtor’s depreciable and nondepreciable assets (but not below
       the amount of its liabilities immediately after the discharge). .............................................. 17
       The Debtor may elect to alter the preceding order of attribute reduction and, instead, first
       reduce the tax basis of its depreciable assets. The reduction in tax attributes occurs only
       after the tax for the year of the debt discharge has been determined (i.e., such attributes may
       be available to offset taxable income that accrues between the date of discharge and the end
       of the Debtor’s tax year). The Debtor does not recognize any COD income that exceeds the
       amount of available tax attributes, and such excess COD income has no other U.S. federal
       income tax effect ................................................................................................................... 18
       As a result of the above, the Debtor does not expect to incur any substantial tax liability as a
       result of implementation of the Plan. .................................................................................... 18
          C.         Federal Income Tax Consequences to Holders of Allowed Claims ..................... 18




 119236-0001.0001/143916861.4
 Case 15-35358                  Doc 611           Filed 07/08/19 Entered 07/08/19 10:29:08                                      Desc Main
                                                   Document     Page 4 of 26


        In general, a Holder of an Allowed Claim should recognize gain or loss equal to the amount
        realized under the Plan in respect of its Claim less the Holder’s tax basis in the Claim. Any
        gain or loss recognized in the exchange may be long-term or short-term capital gain or loss
        or ordinary income or loss, depending upon the nature of the Allowed Claim and the
        Holder, the length of time the Holder held the Claim, and whether the Claim was acquired
        at a market discount. If the Holder realizes a capital loss, the Holder’s deduction of the loss
        may be subject to limitation. The Holder’s tax basis for any property received under the
        Plan generally will equal the amount realized. The Holder’s amount realized generally will
        equal the sum of the cash and the fair market value of any other property received by the
        Holder under the Plan on the Effective Date or a subsequent distribution date, less the
        amount (if any) treated as interest, as discussed below. ....................................................... 18
        Because certain Holders of Allowed Claims may receive cash distributions after the
        Effective Date, the imputed interest provisions of the Tax Code may apply and cause a
        portion of the subsequent distributions to be treated as interest. Additionally, because
        Holders may receive distributions with respect to an Allowed Claim in a taxable year or
        years following the year of the initial distribution, any loss and a portion of any gain
        realized by the Holder may be deferred. All Holders of Allowed Claims are urged to
        consult their tax advisors regarding the possible application of (or ability to elect out of) the
        “installment method” of reporting with respect to their Claims. .......................................... 18
        Holders of Allowed Claims will recognize ordinary income to the extent that they receive
        cash under the Plan. If an Allowed Claim includes interest, and if the Holder receives less
        than the amount of the Allowed Claim pursuant to the Plan, the Holder must allocate the
        Plan consideration between principal and interest. Holders of Allowed Claims are strongly
        urged to consult their own tax advisors in this regard. If the Plan consideration allocable to
        interest with respect to an Allowed Claim is less than the amount that the Holder has
        previously included as interest income, the previously included but unpaid interest may be
        deducted, generally at a loss. ................................................................................................ 18
        A Holder who receives in respect of an Allowed Claim an amount less than the Holder’s tax
        basis in the Claim may be entitled in the year of receipt (or in an earlier or later year) to a
        bad debt deduction in some amount under section 166(a) of the Tax Code or a worthless
        securities deduction under section 165(g) of the Tax Code. The rules governing the
        character, timing, and amount of bad debt and worthless securities deductions place
        considerable emphasis on the facts and circumstances of the Holder, the obligor and the
        instrument with respect to which a deduction is claimed. Holders of Allowed Claims,
        therefore, are urged to consult their tax advisors with respect to their ability to take such a
        deduction. .............................................................................................................................. 19
           D.          Income Reporting and Withholding...................................................................... 19

           E.          Federal Income Tax Consequences to Holders of Interests .................................. 19

           F.          Importance of Obtaining Professional Tax Assistance ......................................... 19

VIII.      RISK FACTORS .............................................................................................................. 20

           A.          Failure To Satisfy Vote Requirement ................................................................... 20

           B.          Non-Consensual Confirmation ............................................................................. 20

           C.          Amount of Allowed Claims .................................................................................. 20




 119236-0001.0001/143916861.4
 Case 15-35358              Doc 611          Filed 07/08/19 Entered 07/08/19 10:29:08                                Desc Main
                                              Document     Page 5 of 26


IX.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION ........................... 20

         A.        Chapter 7 Liquidation of the Debtor ..................................................................... 20

X.       CONCLUSION ................................................................................................................. 21




 119236-0001.0001/143916861.4
    Case 15-35358          Doc 611      Filed 07/08/19 Entered 07/08/19 10:29:08                      Desc Main
                                         Document     Page 6 of 26



                               I.    INTRODUCTION AND DISCLAIMERS

        The Debtor, LB Steel, LLC, and the Official Committee of Unsecured Creditors
(the “Committee”), submit this disclosure statement to solicit acceptances of the Joint Plan of
Liquidation distributed contemporaneously.1

     THIS DISCLOSURE STATEMENT IS SENT TO CREDITORS TO PROVIDE
ADEQUATE INFORMATION WHEN VOTING ON THE PLAN. CREDITORS ARE URGED
TO CONSULT WITH THEIR ADVISORS AND TO REVIEW THIS DISCLOSURE
STATEMENT AND THE PLAN BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.
DISCLOSURES MADE AS TO THE LITIGATION ACTIONS SHOULD NOT BE
CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY. IN NO INSTANCE
SHOULD THIS DISCLOSURE STATEMENT BE CONSTRUED AS ADVICE ON THE TAX,
SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN.

        The Disclosure Statement describes the key aspects of the Plan, this Case, and the
prosecution of certain Litigation Actions, including the means by which the Debtor intends to:
(i) prosecute the Litigation Actions; (ii) preserve claims or Causes of Action; (iii) analyze and
reconcile Claims; and (iv) distribute funds to Holders of Allowed Claims. Summaries of
agreements referred to in this Disclosure Statement may not be complete and are subject to the full
text of such agreements.

     THE DEBTOR AND THE COMMITTEE BELIEVE THAT CONFIRMATION OF
THE PLAN IS IN THE BEST INTERESTS OF ALL PARTIES, INCLUDING THE
DEBTOR, ITS CREDITORS, AND ITS ESTATE, AND URGE CREDITORS TO VOTE
TO ACCEPT THE PLAN. DETAILED VOTING INSTRUCTIONS ARE SET FORTH IN
SECTION III.A.

     TO BE COUNTED, YOUR BALLOT MUST BE RECEIVED BY RACHEL
LEIBOWITZ, PERKINS COIE LLP, 131 SOUTH DEARBORN STREET, SUITE 1700,
CHICAGO, ILLINOIS 60603 BY NO LATER THAN 5:00 P.M. (CENTRAL DAYLIGHT
TIME) ON SEPTEMBER 9, 2019.

       A HEARING TO CONSIDER THE ADEQUACY OF THIS DISCLOSURE
STATEMENT AND CONFIRMATION OF THE PLAN WILL BE HELD BEFORE
UNITED STATES BANKRUPTCY JUDGE JANET BAER IN COURTROOM 615, 219
SOUTH DEARBORN ST. CHICAGO, IL 60604, ON SEPTEMBER 19, 2019 AT 9:30 A.M.
(CENTRAL DAYLIGHT TIME), OR AS SOON THEREAFTER AS COUNSEL MAY BE
HEARD. THE BANKRUPTCY COURT HAS DIRECTED THAT ANY OBJECTION TO
THE ADEQUACY OF THE DISCLOSURE STATEMENT OR TO CONFIRMATION OF
THE PLAN BE FILED AND SERVED ON OR BEFORE SEPTEMBER 9, 2019 AT 5:00
P.M. (CENTRAL DAYLIGHT TIME).

       Any Creditor having questions regarding the Plan or the Disclosure Statement may contact
counsel for the Debtor and/or the Committee:

1
     Unless otherwise defined, all capitalized terms shall have the meanings ascribed to them in the Plan.
                                                         -1-
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611     Filed 07/08/19 Entered 07/08/19 10:29:08            Desc Main
                                        Document     Page 7 of 26


Daniel A. Zazove (ARDC No. 3104117)                       Rosanne Ciambrone (ARDC No. 6199456)
David J. Gold (ARDC No. 6299872)                          Richard P. Darke (ARDC No. 6255810)
PERKINS COIE LLP                                          DUANE MORRIS LLP
131 S. Dearborn St., Ste. 1700                            190 S. LaSalle St., Ste. 3700
Chicago, Illinois 60603                                   Chicago, Illinois 60603
Telephone: (312) 324-8400                                 Telephone: (312) 499-6700
dzazove@perkinscoie.com                                   rciambrone@duanemorris.com
dgold@perkinscoie.com                                     rpdarke@duanemorris.com

Counsel to the Debtor                                     Counsel to the Official Committee of
                                                          Unsecured Creditors of LB Steel, LLC

                                 II.      SUMMARY OF THE PLAN

                                       General Overview of the Plan
 Plan                                Joint Plan of Liquidation of LB Steel, LLC
 Plan Proponents                     The Debtor and the Committee. The Committee consists of the
                                     following holders of General Unsecured Claims: (i) Janco Steel
                                     Ltd; (ii) Welding Industrial Supply Co.; (iii) SSAB Americas;
                                     (iv) The Walsh Group; and (v) EVRAZ North America.
 General Purpose                     The Plan contemplates the prosecution of Litigation Actions for
                                     the benefit of Holders of Allowed Claims. The Holders of
                                     Allowed Class 1 Claims and the Allowed Class 2 Claim will share
                                     in the proceeds from the Litigation Actions as provided in the
                                     Plan.

                                           Summary of Claims
 Priority Claims                     Priority Claims consist of Allowed Tax Claims, Allowed
 (Unclassified)                      Administrative Claims such as wages, benefits and taxes, and
                                     Allowed Professional Fee Claims for attorneys and financial
                                     advisors retained by the Debtor or the Committee.

                                     The Holders of Allowed Administrative Claims, Allowed
                                     Professional Fee Claims, and Allowed Tax Claims will be paid in
                                     full by the Debtor in accordance with the Plan.

                                     Allowed Administrative Claims and Allowed Tax Claims are
                                     estimated as totaling $13,163. Allowed Professional Fee Claims
                                     are difficult to estimate at this time due to the fact that: (1) the
                                     remaining Professional Fee Claims will largely consist of the legal
                                     expenses to prosecute the Litigation Actions and (2) the
                                     defendants in the Litigation Actions have vigorously defended,
                                     and continue to actively defend, those actions.

                                                    -2-
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611    Filed 07/08/19 Entered 07/08/19 10:29:08            Desc Main
                                       Document     Page 8 of 26



 Class 1 Claims                      Class 1 consists of all Allowed General Unsecured Claims except
                                     the Class 2 Claim. Class 1 Claims are impaired under the Plan
                                     and no interest will accrue on them.

                                     The Holders of Class 1 Claims will receive their Pro Rata share
                                     of Net Proceeds from the Litigation Actions.

                                     The total anticipated recovery from the Litigation Actions is
                                     estimated as approximately $3,000,000.

                                     The Class 1 Claims total approximately $16,000,000.
 Class 2 Claim                       The Class 2 Claim consists of the Allowed Walsh Claim. The
                                     Class 2 Claim is impaired by the Plan, and no interest will accrue
                                     on the Class 2 Claim.

                                     Walsh Construction Company (“Walsh”), the Holder of the Class
                                     2 Claim, will receive its Pro Rata share of Net Proceeds from the
                                     Litigation Actions after the Distribution Event. Following the
                                     Distribution Event, the General Unsecured Claims and the Walsh
                                     Claim shall be treated as a single class for determining each Class
                                     1 and Class 2 Claims’ Pro Rata share of Net Proceeds from the
                                     Litigation Actions.

                                     The total anticipated recovery on the Walsh Claim is uncertain.

                                     The Allowed Walsh Claim is $24,132,650.
 Class 3 Interests                   Class 3 consists of the Interests in the Debtor. Class 3 Interests
                                     are impaired by the Plan.

                                     Holders of Class 3 Interests will receive no distribution under the
                                     Plan, and all Class 3 Interests will be cancelled and rendered void
                                     on the Effective Date.

                                         Implementation of Plan
 Funding                             The Plan will be funded by the continued prosecution of the
                                     Litigation Actions and the Debtor’s cash on hand. The total
                                     recovery from the Litigation Actions is estimated to be
                                     approximately $3,000,000.

                                     The Debtor may make, but shall not be required to make, an
                                     interim or final distribution on Class 1 or Class 2 Claims pending
                                     entry of a Final Order (as such term is defined in the Plan) in all
                                     of the Litigation Actions.


                                                    -3-
119236-0001.0001/143916861.4
 Case 15-35358               Doc 611    Filed 07/08/19 Entered 07/08/19 10:29:08           Desc Main
                                         Document     Page 9 of 26



 Committee                             The Committee shall remain in existence until a Final Order has
                                       been entered closing the Debtor’s Case.
 Effective Date                        The Effective Date shall occur upon the entry of the Confirmation
                                       Order by the Bankruptcy Court.

                      III.     VOTING AND CONFIRMATION PROCEDURES

       Under the terms of the Plan, the Holders of Claims in Class 1 (General Unsecured Claims)
and Class 2 (Walsh Claim) are impaired and are thus entitled to vote to accept or reject the Plan.

       Votes on the Plan are not being solicited from Holders of Interests in Class 3 (Interests of
Equity Security Holders). Class 3 Interests will receive no distribution under the Plan and are thus
deemed to have rejected the Plan and are not entitled to vote.

         A.        Voting Procedures

        If you are entitled to vote to accept or reject the Plan, a ballot is enclosed for the purpose
of voting on the Plan. Please carefully follow the instructions set forth in the ballot and vote and
return your ballot(s) to:

              IF BY FIRST CLASS MAIL, HAND DELIVERY OR OVERNIGHT COURIER:
                                         Rachel Leibowitz
                                        Perkins Coie LLP
                               131 South Dearborn Street, Suite 1700
                                     Chicago, Illinois 60603

     TO BE COUNTED, YOUR BALLOT INDICATING ACCEPTANCE OR
REJECTION OF THE PLAN MUST BE RECEIVED NO LATER THAN 5:00 P.M.
(CENTRAL DAYLIGHT TIME) ON SEPTEMBER 9, 2019 (THE “VOTING DEADLINE”).

     ANY BALLOT WHICH IS EXECUTED BUT DOES NOT INDICATE AN
ACCEPTANCE OR REJECTION OF THE PLAN, OR WHICH BOTH THE
ACCEPTANCE AND REJECTION BOX IS CHECKED, WILL BE DEEMED TO BE AN
ACCEPTANCE OF THE PLAN. ANY BALLOT THAT IS EITHER UNRETURNED BY
THE VOTING DEADLINE, OR THAT IS RETURNED BUT NOT EXECUTED, WILL BE
CONSIDERED NULL AND VOID AND WILL NOT BE COUNTED.

       If you are a holder of a Claim entitled to vote on the Plan and did not receive a ballot,
received a damaged ballot, or lost your ballot, or if you have any questions concerning the
Disclosure Statement, the Plan, or the procedures for voting on the Plan, please call counsel for
the Debtor, Perkins Coie LLP, Attention: Daniel A. Zazove, Esq., 312-324-8400 or Jeri Miller,
Esq., 214-965-7702, or counsel for the Committee, Duane Morris LLP, Attention: Rosanne
Ciambrone, Esq., 312-499-6700 or Richard P. Darke, Esq., 312-499-6701.

         B.        Joint Hearing on Sufficiency of Disclosure Statement and Plan Confirmation


                                                     -4-
119236-0001.0001/143916861.4
 Case 15-35358              Doc 611   Filed 07/08/19 Entered 07/08/19 10:29:08          Desc Main
                                      Document      Page 10 of 26


        The Bankruptcy Court is required to hold a hearing upon notice to determine whether the
Disclosure Statement meets the adequacy and confirmation requirements of the Bankruptcy Code.
Any party-in-interest may object to the adequacy of the Disclosure Statement or confirmation of
the Plan. The Bankruptcy Court has scheduled a joint hearing with respect to the sufficiency of
this      Disclosure      Statement       and        confirmation      of      the      Plan       for
September 19, 2019, at 9:30 a.m. (Central Daylight Time) (the “Joint Hearing”). Notice of the
Joint Hearing has been, or will be, provided to all holders of Claims and Interests and other parties-
in-interest (the “Confirmation Notice”).

         Objections, if any, to the adequacy of the Disclosure Statement or confirmation of the Plan
must: (i) be in writing; (ii) state the name and address of the objecting party and the nature of the
Claim or Interest of such party; (iii) state with particularity the basis and nature of any objection;
and (iv) be filed, together with proof of service, with the Bankruptcy Court and served on the
following parties so that the objection is received no later than 5:00 p.m. (Central Daylight Time)
on September 9, 2019 (the “Objection Deadline”) by: (a) counsel to the Debtor, Perkins Coie
LLP, 131 S. Dearborn Street, Suite 1700, Chicago, Illinois 60603 (Attn: Daniel A. Zazove, Esq.);
(b) counsel to the Committee, Duane Morris LLP, 190 South LaSalle Street, Suite 3700, Chicago,
Illinois 60603 (Attn: Rosanne Ciambrone, Esq.); and (c) Office of the United States Trustee, 219
S. Dearborn Street, Room 873, Chicago, Illinois 60604 (Attn: Patrick S. Layng, Esq.).

                      IV.      OVERVIEW OF THE DEBTOR’S OPERATIONS

         A.        Description and History of the Debtors’ Businesses

       Founded in 2001, the Debtor was a distributor of non-prime steel plate and steel parts for
construction, agricultural, mining equipment, and power generation industries. The Debtor offered
outsourced machining, fabricating, burning, and assembly services to its customers located
throughout North America. The Debtor’s services included the following:

      (i)   Plate: Certified chemistry plate products in various shapes and sizes to
accommodate part nesting requirements.

       (ii)   Outsourced manufacturing: Manufacturing of parts and products according to
customer’s product specifications and demand. Related services include plate leveling, painting,
oxy-fuel burning, and plasma/laser cutting.

        (iii)  Fabrication and Welding: Processing metals into usable product such as the
structural supports of buildings and other products.

        (iv)   Counterweights: Producing counterweights used in the operation of equipment to
hoist heavy loads, such as elevators and cranes.

         (v)       Assembly: Electrical, hydraulic pneumatic, and mechanical assembly services.

        The Debtor was headquartered in Harvey, Illinois, where it employed 232 people. In
addition, the Debtor employed 80 people in Topeka, Kansas and Warren, Ohio. The Debtor’s
workforce consisted of approximately 241 union employees and 71 non-union employees, with
the unionized employees subject to collective bargaining agreements with Shopmen’s Local Union

                                                 -5-
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611   Filed 07/08/19 Entered 07/08/19 10:29:08           Desc Main
                                     Document      Page 11 of 26


#473 of the International Association of Bridge, Structural, Ornamental and Reinforcing Iron
Workers, Sheet Metal Air, Rail, & Transportation Workers Union Local #2, and United Steel
Workers.

         B.        Prepetition Capital Structure and Financial Position

       At the time of filing, the Debtor was indebted to MB Financial, N.A. pursuant to a
$15,000,000 line of credit expiring June 2016 and a $2,400,000 term loan expiring June 2018. The
Debtor’s obligations to MB Financial were collateralized by substantially all of its assets. In
addition, the Debtor was indebted to LB Industries, Inc. and to Michael and Mara Goich pursuant
to two promissory notes for $3,550,000 and $400,000 respectively. Both promissory notes were
subordinated to the loans of MB Financial pursuant to a written subordination agreement dated
June 18, 2014.

         C.        Events Leading to Chapter 11 Filing

        The Debtor’s business experienced a multi-year downturn following a decline in the
mining and extraction, oil and gas, and other heavy industries in which the Debtor’s customers
operate, in addition to a drop in the commodity prices for steel. As a result, revenues declined
significantly, and the Debtor began to operate at a loss. Adding to the pressures, the Debtor
experienced a number of financial difficulties, including a loss of major customers due to increased
competition from foreign producers, the continued purchase of steel for resale in a severely
declining market, and poor quality control that led to increased cost for the delivery of a
conforming customer product.

        Compounding the above issues, the Debtor found itself in protracted litigation concerning
a 2003 construction contract with Walsh. In January 2003, the City of Chicago and Walsh entered
into a contract for the construction of a canopy and curtain wall at the O’Hare International Airport.
Walsh entered into a subcontract with Carlo Steel Corporation, who in turn subcontracted with the
Debtor for the fabrication and shop welding of the steel supports for the canopies.

        In December 2004, the City of Chicago identified defects in the canopy and curtain wall,
and a series of lawsuits by and against the Debtor followed (the “Walsh Litigation”). On August
24, 2015, a bench trial commenced before the Honorable John C. Griffin in the Circuit Court of
Cook County. On October 14, 2015, the Circuit Court issued a judgment in favor of Walsh and
against the Debtor in the amount of $27,500,000 for breach of contract. The Circuit Court also
found that the Debtor was entitled to a credit for $8,312,696 based on its contract, bond, and lien
claims, resulting in a net judgment in favor of Walsh against the Debtor in the amount of
$19,187,304. On an appeal taken after the Debtor filed for bankruptcy, the Illinois Appellate Court
largely upheld the Circuit Court’s ruling.

        The Debtor’s poor financials, coupled with the reasonable likelihood of a significant
judgment against the Debtor in the Walsh Litigation, led the Debtor to investigate filing for
bankruptcy. The Debtor filed for bankruptcy after the Circuit Court entered judgment against the
Debtor, Walsh evidenced an intent to lien and freeze the Debtor’s bank accounts and MB Financial
notified the Debtor that it would sweep all deposits in its account. Upon the filing, all actions
against the Debtor or its property were stayed.

                                                 -6-
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611   Filed 07/08/19 Entered 07/08/19 10:29:08              Desc Main
                                     Document      Page 12 of 26


         D.        Chapter 11 Case

       On October 29, 2015, the United States Trustee held a meeting of unsecured creditors for
the purpose of forming a Committee. A Committee was appointed on October 29, 2015 [Docket
No. 69] and counsel for the Committee was approved shortly thereafter [Docket No. 123]. The
Committee consists of Janco Steel Ltd., Welding Industrial Supply Co., SSAB Americas, The
Walsh Group, and EVRAZ North America.

        Since its formation, the Committee has taken an active role in the Debtor’s case. Consistent
with its duties under section 1103 of the Bankruptcy Code, the Committee: (i) consulted with the
Debtor on the administration of the Case; (ii) investigated the acts, conduct, assets, liabilities and
financial condition of the Debtor, the operation of its businesses and matters relevant to the Case;
(iii) undertook considerable efforts to ensure a vibrant and successful auction of the Debtor’s
assets; and (iv) took a key role in the negotiation, drafting and formulation of the Plan and this
Disclosure Statement.

         E.        Chapter 11 Sale

        On November 2, 2015, the Debtor moved for authority to sell substantially all of its assets
free and clear of the interests of all parties, including the security interest of its lender, pursuant to
section 363 of the Bankruptcy Code [Docket No. 75]. On November 16, 2015, the Bankruptcy
Court granted the motion [Docket No. 107].

        The Debtor engaged in a robust sale process, retaining Livingstone Partners LLC
(“Livingstone”) as its investment bankers to aggressively market its assets. However, overall poor
conditions in the steel industry left many potential buyers sitting on the sidelines. Nevertheless,
Livingstone did identify and qualify several buyers, and a competitive auction was held on
February 22, 2016, at which the initial sale price of $10,900,000 was bid up to $11,850,000 (not
including a working capital adjustment) by LB Metals, LLC (“LB Metals”). The Committee and
Walsh opposed the sale to LB Metals on the basis that nearly all the sale proceeds would be used
to pay off the Debtor’s $11,000,000 secured loan with MB Financial. After a contested, two-day,
evidentiary hearing, the Bankruptcy Court approved the sale to LB Metals over all objections, and
the sale closed on March 11, 2016 [Docket No. 226].

        Pursuant to the closed sale, the Debtor used nearly all the proceeds from the sale to satisfy
the claim of its secured lender, MB Financial. Additionally, several real and personal property
leases, as well as other executory contracts and all employee obligations, were cured and/or
assigned pursuant to the approved asset purchase agreement.

         F.        Walsh Settlement

       The Debtor made numerous, unsuccessful attempts to settle the Walsh litigation both pre
and post-bankruptcy filing. While settlement attempts were ongoing, Walsh and the Debtor
continued to engage in contentious litigation, including the Debtor’s filing of the Walsh Adversary
Proceeding (as defined below) and the Circuit Court Appeal (as defined below).

       Prior to the bankruptcy filing, the Debtor and Walsh were fighting in the Circuit Court, the
Debtor’s weld inspector, Calumet Testing Services (“Calumet”), and the City of Chicago placed
                                                   -7-
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611   Filed 07/08/19 Entered 07/08/19 10:29:08         Desc Main
                                     Document      Page 13 of 26


an aggregate of $3,800,000 with the Cook County Clerk of Court to satisfy the Debtor’s claims
against them (the “Cook County Funds”). The Debtor subsequently won judgment on its claims
against Calumet and the City of Chicago, but the Circuit Court allowed Walsh to take the Cook
County Funds in partial satisfaction of its judgment against the Debtor.

        The Cook County Funds were not disbursed prior to the Debtor’s bankruptcy filing, so the
Debtor filed an adversary proceeding against Walsh seeking a turnover of the Cook County Funds
(the “Walsh Adversary Proceeding”). The Bankruptcy Court ruled in favor of Walsh, holding that
the Circuit Court judgment eliminated the Debtor’s interest in the Cook County Funds. Thereafter,
the Debtor sued Walsh for a preferential transfer of the Cook County Funds.

       Meanwhile, both the Debtor and Walsh appealed the judgment of the Circuit Court
(the “Circuit Court Appeal”). The Illinois Appellate Court ruled on September 28, 2018, awarding
the Debtor the Calumet portion of the Cook County Funds in the amount of $1,812,696 and
awarding Walsh the City of Chicago portion of the Cook County Funds in the amount of
$1,554,654.

         Upon the resolution of the Circuit Court Appeal, the Debtor and Walsh were able to reach
a settlement: Walsh retained most of the Cook County Funds but subordinated any right to
additional recovery to the Holders of other General Unsecured Claims until the Holders of other
General Unsecured Claims receive payment equal to 10% of their allowed claim. The settlement
also settled the Debtor’s state court counsel’s $400,000 attorneys’ lien claim against the Debtor’s
estate, with the Debtor and Walsh each paying half of a significantly reduced amount to the
Debtor’s state court counsel to retire the lien. The Bankruptcy Court approved the settlement in
its entirety by entry of the Walsh Settlement Order on December 19, 2018 [Docket No. 580].

        Pursuant to the Walsh Settlement Order, various parties including Walsh and the Debtor’s
state court counsel each waived any and all right to object to a plan of liquidation proposed by the
Debtor or the Committee and affirmatively agreed to Plan confirmation.

         G.        Adversary Proceedings

        During the ninety (90) days prior to the filing of its Case, the Debtor disbursed over
$9,000,000 to its Creditors. Following the sale of its assets to LB Metals, the Debtor and the
Committee inspected these disbursements, determining that approximately $5,500,000 disbursed
to twenty-five (25) different Creditors were preferential in nature, meaning that the disbursements
improperly allowed such Creditors to recover most or all of the amounts owed to them while other
Creditors received nothing during the same period. Before initiating litigation, the Debtor made
reduced settlement offers to these Creditors, but only a few took advantage of the offers. The
remainder of the Creditors insisted on being sued by the Debtor or the Committee, resulting in the
filing of twenty adversary proceedings for the recovery of preferential transfers.

        To date, the Debtor and the Committee have resolved ten of the filed adversary
proceedings, resulting in a recovery of approximately $1,750,000 for the Debtor’s estate. The bulk
of the recovered funds were used to pay administrative claims pursuant to an order entered by the
Bankruptcy Court on October 24, 2018 [Docket No. 545]. The remaining funds constitute the
Debtor’s Cash on Hand, totaling $143,345 as of April 30, 2019 [Docket No. 604].

                                                -8-
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611   Filed 07/08/19 Entered 07/08/19 10:29:08      Desc Main
                                     Document      Page 14 of 26


        Pursuant to the Plan, the Debtor and the Committee will continue to prosecute each of the
remaining adversary proceedings (the “Litigation Actions”) to Final Order, which may include a
settlement approved by the Bankruptcy Court. All net recoveries from the prosecution of the
Litigation Actions will be used to pay Class 1 and Class 2 Claims pursuant to the distribution
scheme set out in the Plan.

         Those remaining Litigation Actions include the following:

       (i)     LB Steel, LLC v. United States Steel Corp., Adversary Proceeding No. 16-00353,
which is a suit seeking the disallowance of the claim of United States Steel Corporation and the
recovery of $855,046.53 in preferential transfers.

        (ii)    LB Steel, LLC v. Keystone Consolidated Industries, Inc., Adversary Proceeding
No. 16-00354, which is a suit seeking the disallowance of the claim of Keystone Consolidated
Industries, Inc. and the recovery of $112,957.22 in preferential transfers.

        (iii) LB Steel, LLC v. Steel Warehouse Quad Cities LLC, Adversary Proceeding
No. 16-00355, which is a suit seeking the disallowance of the claims of Steel Warehouse Quad
Cities LLC and Steel Warehouse Company, LLC and the recovery of $433,217.45 in preferential
transfers.

       (iv)   Official Committee of Unsecured Creditors of LB Steel, LLC v. Russel Metals Inc.,
Adversary Proceeding No. 17-00327, which is a suit seeking the disallowance of the claim of
Russel Metals, Inc. and the recovery of $158,696.32 in preferential transfers.

        (v)     LB Steel, LLC v. Janco Steel Ltd., Adversary Proceeding No. 17-00339, which is a
suit seeking the disallowance of the claim of Janco Steel Ltd. and the recovery of $571,943.63 in
preferential transfers.

       (vi)    Official Committee of Unsecured Creditors of LB Steel, LLC v. Steelcast Ltd.,
Adversary Proceeding No. 17-00390, which is a suit seeking the disallowance of the claims of
Steelcast Limited and Steelcast, LLC and the recovery of $252,393.00 in preferential and/or
fraudulent transfers.

       (vii) LB Steel, LLC v. CCL Construction Consultants, Inc., Adversary Proceeding
No. 17-00468, which is a suit seeking the disallowance of the claim of CCL Construction
Consultants, Inc. and the recovery of $42,401.65 in preferential and/or fraudulent transfers.

       (viii) LB Steel, LLC v. Barsom Consulting, Ltd., Adversary Proceeding No. 17-00476,
which is a suit seeking the disallowance of the claim of Barson Consulting, Ltd. and the recovery
of $201,576.97 in preferential and/or fraudulent transfers.

       (ix)    LB Steel, LLC v. Garrett, Adversary Proceeding No. 17-00481, which is a suit
seeking the disallowance of the claims of Jeffrey L. Garrett and JLG Consulting LLC and the
recovery of $182,525.00 in preferential and/or fraudulent transfers.




                                                -9-
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611      Filed 07/08/19 Entered 07/08/19 10:29:08                  Desc Main
                                        Document      Page 15 of 26


       (x)     LB Steel, LLC v. D.L. McQuaid & Associates, Inc., Adversary Proceeding
No. 17-00504, which is a suit seeking the disallowance of the claim of D.L. McQuaid &
Associates, Inc. and the recovery of $76,563.88 in preferential and/or fraudulent transfers.

        The remaining Litigation Actions seek aggregate recoveries of approximately $3,000,000
in preferential and/or fraudulent transfers.

                                   V.       OVERVIEW OF THE PLAN

        The following is an overview of certain material provisions of the Plan, which is attached
hereto as Exhibit A. The following summaries of the material provisions of the Plan do not purport
to be complete and are qualified in their entirety by reference to the relevant provisions of the Plan,
including all exhibits.

         A.        General Information Concerning Treatment of Claims and Interests

        The Plan provides for satisfaction in full of the Allowed Priority Claims, which are
unclassified and may neither vote to accept or reject the Plan. Votes on the Plan are not being
solicited from holders of Class 3 Interests (Interests of Equity Security Holders) as such Interests
will receive nothing under the Plan and are therefore deemed to have rejected the Plan. Those
Creditors holding Class 1 Claims (General Unsecured Claims) and a Class 2 Claim (Walsh Claim)
shall be entitled to vote to accept or reject the Plan.

       The Plan provides distributions to Class 1 and Class 2 Claims in an amount that is not less
than the amount that such Holder would receive or retain if the Debtor were liquidated under
chapter 7 of the Bankruptcy Code. As a result, the Plan satisfies the Bankruptcy Code.

         B.        Summary of Distributions
         The following table describes the treatment of Claims and Interests under the Plan.

                                                                              Estimated
                                                                                                  Estimated
                                                                               Allowed
       Class                   Treatment               Impairment                                 Percentage
                                                                              Amounts
                                                                                                   Recovery
                                                                                 Due
                                                         Unclassified     Estimated $13,163 in
  Allowed Priority
                        100% payment from Cash on                         Claims to be paid on
      Claims                                            Not entitled to                             100%
                                 Hand                                     the Effective Date of
   (Unclassified)                                            vote               the Plan
   Class 1 Claims
                         Pro Rata share of the Net        Impaired
      (General                                                                 Estimated
                        Proceeds from the Litigation                                               0 - 13.0%
     Unsecured                                         Entitled to vote       $16,000,000
                                  Actions
       Claims)
                         Pro Rata share of the Net
                        Proceeds from the Litigation      Impaired
  Class 2 Claims
                           Actions following the                              $24,132,650          0 - 3.3%
  (Walsh Claims)                                       Entitled to vote
                             occurrence of the
                            Distribution Event


                                                       - 10 -
119236-0001.0001/143916861.4
    Case 15-35358             Doc 611        Filed 07/08/19 Entered 07/08/19 10:29:08           Desc Main
                                             Document      Page 16 of 26


                                                                                Estimated
                                                                                                 Estimated
                                                                                 Allowed
        Class                      Treatment                 Impairment                          Percentage
                                                                                Amounts
                                                                                                  Recovery
                                                                                   Due
    Class 3 Interests
                            Holders of these Interests          Impaired
      (Interests of
                           will not receive a distribution                         N/A                0%
    Equity Security                                          Deemed to reject
                                   under the Plan
        Holders)

          C.        Assets and Liabilities

                    (i)        Assets

       The only remaining known assets of the Debtor’s estate are the Litigation Actions and its
cash on hand. In total, the Litigation Actions contain a potential recovery of approximately
$3,000,000 in favor of the Debtor’s estate. As of January 31, 2019, the Debtor’s cash on hand
equaled $149,583.

                    (ii)       Liabilities

          The Debtor estimates that it has the following liabilities:

                     a.      Allowed Priority Claims.2 Debtor will owe approximately $13,163
in accrued but unpaid Priority Claims, which amount represents the priority claim of The Ohio
Department of Taxation [Proof of Claim No. 172].

                      b.     Class 1 Claims. There are approximately $16,000,000 in unpaid
General Unsecured Claims. The Debtor and the Committee will file objections to disputed claims
no later than one hundred eighty (180) days after the Effective Date (unless extended by order of
the Bankruptcy Court).

                     c.     Class 2 Claim. Walsh holds an allowed claim of $24,132,650. The
Walsh Claim has been allowed pursuant to the Walsh Settlement Order, but will not accrue interest,
fees, or costs.

          D.        Implementation and Distribution

                    (i)        Prosecution of the Litigation Actions

       The Debtor and the Committee will prosecute each of the remaining Litigation Actions to
entry of a Final Order. The Committee reserves the right to prosecute any and all objections or
causes of action against insiders of the Debtor, including, without limitation, for the subordination

2
    The Debtor’s claim register additionally includes the misclassified claims of Cricket Transport Inc.
[Proof of Claim No. 47], JLG Consulting LLC [Proof of Claim No. 148], and Topeka Metal Specialties
[Proof of Claim No. 53], which erroneously list a portion of their claims as entitled to administrative priority
or secured respectively. The Debtor intends to file an objection to each of these claims, seeking the
reclassification of each of these claims as General Unsecured Claims.

                                                             - 11 -
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611      Filed 07/08/19 Entered 07/08/19 10:29:08          Desc Main
                                        Document      Page 17 of 26


of their claims or to otherwise object to or challenge such claims, including, without limitation,
the claims asserted by Michael Goich and Marija Goich.

         To the extent the Debtor has any additional claims, rights, or Causes of Action, the Debtor,
and the Committee shall have the right, authority, and discretion to institute, prosecute, abandon,
settle, or compromise such claims, rights, or Causes of Action without the consent or approval of
any third party and without further order of the Bankruptcy Court. No preclusion doctrine,
including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,
waiver, estoppel (judicial, equitable, or otherwise), or laches shall apply to any claim, right, or
Cause of Action based on the Disclosure Statement, this Plan, or the Confirmation Order, unless
such claim, right, or Cause of Action is expressly waived, relinquished, released, compromised, or
settled therein.

                   (ii)        Distribution of Net Proceeds

       Upon entry of Final Orders in each of the Litigation Actions, the Debtor shall be
responsible for distribution of the Net Proceeds of the Litigation Action on a Pro Rata basis to the
Holders of the Allowed Claims. The Debtor shall not be required to make a distribution of Net
Proceeds until after all of the Litigation Actions have been resolved by entry of a Final Order. The
Debtor may make, but shall not be required to make, any interim or final distributions on an
Allowed Claim unless the amount of the distribution is twenty-five ($25.00) dollars or greater.

       All distributions to any Holder of an Allowed Claim shall be made by the Debtor at the
address of such Holder as set forth in the Schedules filed with the Bankruptcy Court or on the
books and records of the Debtor or its agents unless the Debtor has been notified in writing of a
change of address, including by the filing of a proof of Claim.

        Any distribution that has not cleared the recipient’s bank within ninety (90) days of the
date of distribution will lapse. Any lapsed distribution shall revert to the Debtor to be distributed
to the remaining Holders of Allowed Claims, on a Pro Rata basis, in accordance with the terms of
the Plan.

        If any distribution to a Holder is returned as undeliverable, no further distributions to such
Holder shall be made unless and until such distributions are claimed, at which time all missed
distributions shall be made to the Holder without interest. Nothing in the Plan will require the
Debtor to attempt to locate any Holder of an Allowed Claim

       All demands for undeliverable distributions shall be made on or before three (3) months
following entry of a Final Order in the last of the Litigation Actions. Thereafter, any remaining
undeliverable distributions shall be consolidated and distributed to the remaining Holders of
Allowed Claims on a Pro Rata basis in accordance with the terms of the Plan.

                   (iii)       Rights of the Debtor

        From the Effective Date and continuing through the date that a final decree closing the
Case is entered pursuant to section 350 of the Bankruptcy Code and Bankruptcy Rule 3022, the
Debtor and the Committee shall possess the rights of a party in interest for all matters arising in,
arising under, or related to this Case. In addition to the foregoing, for all matters arising in, arising
                                                      - 12 -
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611      Filed 07/08/19 Entered 07/08/19 10:29:08            Desc Main
                                        Document      Page 18 of 26


under, or related to the Case, the Debtor and the Committee shall: (i) have the right to appear and
be heard on matters brought before the Bankruptcy Court or other courts of competent jurisdiction;
(ii) be entitled to notice and the opportunity to be heard; (iii) be entitled to participate in all matters
brought before the Bankruptcy Court, including adversary proceedings; (iv) have exclusive
standing to commence any new Cause of Action; (v) be entitled to request the Bankruptcy Court
enter a final decree closing the Case; and (vi) be entitled to receive notice of all applications,
motions, and other papers and pleadings set before the Bankruptcy Court in this Case.

                   (iv)        Management of the Debtor

        Pursuant to the Bankruptcy Court order granting the application to retain and employ
Development Specialists, Inc. (“DSI”), DSI shall continue to provide management services to the
Debtor from the Effective Date and continuing through the date that a final decree closing the Case
is entered.

                   (v)         Occurrence of the Effective Date

       The Effective Date shall occur upon the entry of the Confirmation Order by the Bankruptcy
Court. The Debtor shall file a notice of Effective Date.

                   (vi)        Termination of the Committee

       The Committee shall remain in existence until a Final Order has been entered closing the
Debtor’s Case. Once entered, the Committee shall be dissolved, and its members shall be deemed
released of their duties and responsibilities.

                   (vii)       United States Trustee Fees

        The Debtor shall continue to pay quarterly fees to the United States Trustee that have
accrued and remain unpaid up to the Effective Date. Following the Effective Date, the Debtor
shall pay quarterly fees accrued during the post-Effective Date period to the United States Trustee.

                   (viii) Semi-Annual Reports

         The Debtor shall prepare and file with the Bankruptcy Court a report within thirty (30)
days after June 30 and December 31 of every calendar year following the Effective Date through
the date that a final decree closing the Case (the “Semi-Annual Report”). The Semi-Annual Report
shall set forth: (a) all distributions made during the period covered by such Semi-Annual Report;
(b) all deposits made during the period covered by such Semi-Annual Report; and (c) a summary
of the Debtor’s assets.

                   (ix)        Wind-Down and Case Closure

         As soon as practicable, but not later than three months following entry of a Final Order in
the last of the Litigation Actions, the Debtor shall provide for its orderly wind-down or dissolution
under applicable state law.



                                                    - 13 -
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611      Filed 07/08/19 Entered 07/08/19 10:29:08       Desc Main
                                        Document      Page 19 of 26


       The Case shall not be closed until a Final Order has been entered in all of the Litigation
Actions.

         E.        Status of Executory Contracts and Administrative and Disputed Claims

                   (i)         Executory Contracts

       Each executory contract or unexpired lease of the Debtor that has not expired by its own
terms, been previously rejected by order of the Bankruptcy Court, or been assumed prior to the
Confirmation Date shall be deemed rejected.

       All proofs of claim with respect to Claims arising from the rejection of executory contracts
or unexpired leases pursuant to Section 3.1 of the Plan must be filed with the Bankruptcy Court
by no later than thirty (30) days after the Confirmation Date.

                   (ii)        Administrative Claims

       All Persons requesting payment of Administrative Claims shall file a proof of claim with
the Bankruptcy Court no later than thirty (30) days after the Confirmation Date
(the “Administrative Claims Bar Date”). The Administrative Claims Bar Date shall not apply to
Professionals requesting payment of Professional Fee Claims.

                   (iii)       Disputed Claims

        The Debtor and the Committee have standing to file objections to Claims and will file
objections to Claims no later than one hundred eighty (180) days after the Effective Date.

               VI.         CONFIRMATION AND CONSUMMATION PROCEDURE

        The Bankruptcy Court may confirm the Plan if it determines that the Plan complies with
the requirements of the Bankruptcy Code, including that: (i) the Plan has properly classified Claims
and Interests; (ii) the Plan was filed in good faith and not by any means forbidden by law; (iii) the
Plan has been accepted by the requisite votes of all Classes of Creditors; (iv) the Plan is in the
“best interests” of all Holders of Claims or Interests in an impaired Class; and (v) the Plan is
“feasible”.

         Under the Bankruptcy Code, the following steps must be taken to confirm the Plan:

         A.        Solicitation of Votes

        Under the Bankruptcy Code, a class of claims accepts a plan if holders of at least two-thirds
in dollar amount and more than one-half in number of the claims properly voted in that class, voted
to accept the Plan. Under the Plan, the Holders of Class 1 Claims and the Class 2 Claim are entitled
to vote to accept or reject the Plan. Class 3 Interests are deemed under the Bankruptcy Code to
have rejected the Plan. This Disclosure Statement and an appropriate ballot are being distributed
to all Holders of Claims who are entitled to vote on the Plan.



                                                     - 14 -
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611      Filed 07/08/19 Entered 07/08/19 10:29:08         Desc Main
                                        Document      Page 20 of 26


        Any ballot that is properly completed, executed, and timely returned to the Debtor that does
not indicate an acceptance or rejection of the Plan, or indicates both an acceptance and a rejection
of the Plan, will be deemed to be a vote to accept the Plan. Whenever a Creditor casts more than
one ballot voting the same Claim before the Voting Deadline, the last ballot received before the
Voting Deadline is deemed to reflect the voter’s intent and shall therefore supersede any prior
ballots. Creditors must vote all of their Claims either to accept or reject the Plan and may not split
their vote, and thus a ballot that partially accepts and partially rejects the Plan will not be counted.

         B.        The Joint Hearing

        The Joint Hearing is scheduled for September 19, 2019, at 9:30 a.m. (Central Daylight
Time) before the Hon. Janet S. Baer of the United States Bankruptcy Court at the United States
Courthouse, 219 S. Dearborn St., Chicago, Illinois 60604. At the Joint Hearing, the Bankruptcy
Court will consider whether the Disclosure Statement contains “adequate information” and the
Plan satisfies the requirements of the Bankruptcy Code. Prior to the Joint Hearing, the Debtor will
submit a report to the Bankruptcy Court reflecting the votes received with respect to the acceptance
or rejection of the Plan.

        Any party-in-interest may object to confirmation of the Plan. Any objection to
confirmation of the Plan must be made in writing and filed with the Bankruptcy Court and served
on all required parties on or before the Objection Deadline.

         C.        Confirmation

        At the Confirmation Hearing, the Bankruptcy Court will confirm the Plan only if all the
applicable requirements of the Bankruptcy Code are met. Among the requirements for
confirmation of a plan are that the plan: (i) has been accepted by all impaired classes of claims
and equity interests or, if rejected by an impaired class, that the plan “does not discriminate
unfairly” and is “fair and equitable” as to such class; (ii) is feasible; and (iii) is in the “best
interests” of creditors and stockholders that are impaired under the plan and that vote, or are
deemed, to reject the plan.

                   (i)         Unfair Discrimination and Fair and Equitable Tests

        To obtain confirmation of a plan over the objection of a class of claims or interests that
rejects such plan, it must be demonstrated that the plan “does not discriminate unfairly” and is
“fair and equitable” with respect to each such non-accepting class. For a plan to be found to be
“fair and equitable” and thus subject to confirmation by “cramdown,” the Debtor must
demonstrate:

                       a.      For a Class of Unsecured Creditors. That either: (i) each impaired
unsecured creditor receives or retains, under the plan, property of a value equal to the amount of
its allowed claim; or (ii) the holders of claims and interests that are junior to the claims of the
dissenting class will not receive any property under the plan.

                       b.     For a Class of Interests. That either: (i) each holder of an interest
will receive or retain, under the plan, property of a value equal to the greatest of the fixed
liquidation preference to which such holder is entitled, the fixed redemption price to which such
                                                    - 15 -
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611       Filed 07/08/19 Entered 07/08/19 10:29:08        Desc Main
                                         Document      Page 21 of 26


holder is entitled or the value of the interest; or (ii) the holder of an interest that is junior to the
non-accepting class will not receive or retain any property under the plan.

        As described above, Holders of Class 3 Interests are presumed to have rejected the Plan.
The Plan may be confirmed over the dissent of Class 3 Interests in view of the terms of the Plan.
The Plan treatment of the Class 3 Interests satisfies the “fair and equitable” test because no Class
junior will receive or retain any property under the Plan, and because the Class 2 Claim, whose
Claim has priority over the Interests classified in Class 3, will share Pro Rata in the Net Proceeds
of the Litigation Actions pursuant to the Plan. In addition, the Plan does not unfairly discriminate
against Class 3 Interests.

                   (ii)        Best Interests Test and Liquidation Analysis

        With respect to each impaired class of claims and interests, confirmation of a plan requires
that each holder of a claim or interest either: (i) accept the plan; or (ii) receive or retain under the
plan property of a value, as of the effective date, that is not less than the value such holder would
receive or retain if the debtor was liquidated under chapter 7 of the Bankruptcy Code. The Plan
meets the “best interests of creditors” test of the Bankruptcy Code. Members of each impaired
Class will receive greater value under the Plan than they would in a chapter 7 liquidation
proceeding.

        Converting the Case to chapter 7 will result in substantial chapter 7 administrative costs
and additional professional fees. A chapter 7 trustee and his or her professionals will be required
to devote considerable time to reviewing the substantial litigation and discovery files of the Debtor
and the Committee that are prosecuting the Litigation Actions in an effort to get up to speed in
those actions. The Debtor and the Committee benefit from the financial analysis of the Debtor’s
CRO, who will also be serving as their expert witness in the Litigation Actions. Installing a chapter
7 trustee at this stage of the Litigation Actions would slow their resolution and likely result in a
10-20% reduction in the net recovery of the Litigation Actions due to chapter 7 trustee’s increased
professional fees and statutory chapter 7 trustee fees.

       The Plan will provide a greater recovery than under chapter 7 due to the value the Debtor
and the Committee can bring to the estate with their historical knowledge of the Debtor’s business
and the Litigation Actions, which will aid in reconciling overstated and invalid Claims and in
assuring recoveries from the prosecution of the Litigation Actions.

        Additionally, although a chapter 7 trustee will likely vigorously pursue claim objections
and the Litigation Actions, such a result is highly speculative because the pursuit of such litigation
is not a precondition to the appointment of a chapter 7 trustee, and the chapter 7 trustee may
ultimately choose not to challenge the Claims or to prosecute the Litigation Actions.

       For the foregoing reasons, the Plan, as proposed, meets each of the requirements for
confirmation pursuant to section 1129 of the Bankruptcy Code.

                                       VII.   TAX CONSEQUENCES

     U.S. TREASURY CIRCULAR 230 DISCLOSURE: TO ENSURE COMPLIANCE
WITH U.S. TREASURY CIRCULAR 230, EACH HOLDER OF A CLAIM OR AN INTEREST
                                                     - 16 -
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611   Filed 07/08/19 Entered 07/08/19 10:29:08            Desc Main
                                     Document      Page 22 of 26


IS HEREBY NOTIFIED THAT: (I) ANY DISCUSSION OF U.S. FEDERAL TAX ISSUES IN
THIS DISCLOSURE STATEMENT IS NOT INTENDED TO BE RELIED UPON, AND
CANNOT BE RELIED UPON, BY ANY HOLDER OF A CLAIM OR AN INTEREST FOR THE
PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON A HOLDER OF A
CLAIM OR AN INTEREST UNDER TITLE 26 OF THE UNITED STATES CODE (THE “TAX
CODE”); (II) SUCH DISCUSSION IS FOR THE PURPOSE OF SOLICITATION OF VOTES
ACCEPTING THE PLAN; AND (III) A HOLDER OF A CLAIM OR AN INTEREST SHOULD
SEEK ADVICE BASED UPON ITS PARTICULAR CIRCUMSTANCES FROM AN
INDEPENDENT TAX ADVISOR.

         A.        General

       The following discussion summarizes certain anticipated U.S. federal income tax
consequences of the transactions proposed in the Plan for the Debtor and for the Holders of Claims
and Interests. The summary is provided for information purposes only and is based on the Tax
Code, the Treasury regulations promulgated thereunder, judicial authority and current
administrative rulings and practice, all as in effect as of the date hereof and all of which are subject
to change, possibly with retroactive effects that could adversely affect the federal income tax
consequences described below.

        The summary does not address all aspects of federal income taxation that may be relevant
to a particular Holder of a Claim in light of its particular facts and circumstances or to certain types
of Holders of Claims subject to special treatment under the Tax Code (for example, non-U.S.
taxpayers, financial institutions, broker-dealers, life insurance companies and tax-exempt
organizations). The summary also does not discuss any aspects of state, local or foreign tax
consequences.

       In addition, a substantial amount of time may elapse between the Confirmation Date of the
Plan and the receipt of a final distribution under the Plan. Events subsequent to the date of this
Disclosure Statement, such as additional tax legislation, court decisions or administrative changes,
could affect the federal income tax consequences of the Plan and the transactions contemplated
thereunder. No ruling will be sought from the IRS with respect to any of the tax aspects of the
Plan and no opinion of counsel has heretofore been obtained by the Debtor with respect thereto.
Accordingly, each Holder of a Claim or Interest is strongly urged to consult with its own tax
advisor regarding the federal, state, local and foreign tax consequences of the Plan to such Holder.

         B.        Federal Income Tax Consequences to the Debtors

        Under the Plan, the Debtor’s outstanding indebtedness will be satisfied in exchange for
cash. The satisfaction of a debt obligation for an amount of cash and other property having a fair
market value less than the debt obligation generally gives rise to cancellation of indebtedness
(“COD”) income to a debtor. However, with the exception noted below, the Debtor will not
recognize COD income because the debt discharge occurs in a bankruptcy case. The Debtor will
instead, to the extent available, reduce its tax attributes to the extent of its COD income in the
following order: (i) net operating losses; (ii) general business credit carryforwards; (iii) minimum
tax credit carryforwards; (iv) capital loss carryforwards; and (v) the tax basis of the Debtor’s


                                                 - 17 -
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611   Filed 07/08/19 Entered 07/08/19 10:29:08            Desc Main
                                     Document      Page 23 of 26


depreciable and nondepreciable assets (but not below the amount of its liabilities immediately after
the discharge).

         The Debtor may elect to alter the preceding order of attribute reduction and, instead, first
reduce the tax basis of its depreciable assets. The reduction in tax attributes occurs only after the
tax for the year of the debt discharge has been determined (i.e., such attributes may be available to
offset taxable income that accrues between the date of discharge and the end of the Debtor’s tax
year). The Debtor does not recognize any COD income that exceeds the amount of available tax
attributes, and such excess COD income has no other U.S. federal income tax effect

        As a result of the above, the Debtor does not expect to incur any substantial tax liability as
a result of implementation of the Plan.

         C.        Federal Income Tax Consequences to Holders of Allowed Claims

       The federal income tax consequences of the implementation of the Plan to Holders of
Allowed Claims will depend on, among other things, the consideration to be received by the
Holder, whether the Holder reports income on the accrual or cash method, whether the Holder
receives distributions under the Plan in more than one taxable year, whether the Holder’s Claim is
an Allowed Claim on the Effective Date, and whether the Holder has taken a bad debt deduction
or a worthless security deduction with respect to its Claim.

        In general, a Holder of an Allowed Claim should recognize gain or loss equal to the amount
realized under the Plan in respect of its Claim less the Holder’s tax basis in the Claim. Any gain
or loss recognized in the exchange may be long-term or short-term capital gain or loss or ordinary
income or loss, depending upon the nature of the Allowed Claim and the Holder, the length of time
the Holder held the Claim, and whether the Claim was acquired at a market discount. If the Holder
realizes a capital loss, the Holder’s deduction of the loss may be subject to limitation. The Holder’s
tax basis for any property received under the Plan generally will equal the amount realized. The
Holder’s amount realized generally will equal the sum of the cash and the fair market value of any
other property received by the Holder under the Plan on the Effective Date or a subsequent
distribution date, less the amount (if any) treated as interest, as discussed below.

         Because certain Holders of Allowed Claims may receive cash distributions after the
Effective Date, the imputed interest provisions of the Tax Code may apply and cause a portion of
the subsequent distributions to be treated as interest. Additionally, because Holders may receive
distributions with respect to an Allowed Claim in a taxable year or years following the year of the
initial distribution, any loss and a portion of any gain realized by the Holder may be deferred. All
Holders of Allowed Claims are urged to consult their tax advisors regarding the possible
application of (or ability to elect out of) the “installment method” of reporting with respect to their
Claims.

       Holders of Allowed Claims will recognize ordinary income to the extent that they receive
cash under the Plan. If an Allowed Claim includes interest, and if the Holder receives less than
the amount of the Allowed Claim pursuant to the Plan, the Holder must allocate the Plan
consideration between principal and interest. Holders of Allowed Claims are strongly urged to
consult their own tax advisors in this regard. If the Plan consideration allocable to interest with

                                                 - 18 -
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611   Filed 07/08/19 Entered 07/08/19 10:29:08            Desc Main
                                     Document      Page 24 of 26


respect to an Allowed Claim is less than the amount that the Holder has previously included as
interest income, the previously included but unpaid interest may be deducted, generally at a loss.

        A Holder who receives in respect of an Allowed Claim an amount less than the Holder’s
tax basis in the Claim may be entitled in the year of receipt (or in an earlier or later year) to a bad
debt deduction in some amount under section 166(a) of the Tax Code or a worthless securities
deduction under section 165(g) of the Tax Code. The rules governing the character, timing, and
amount of bad debt and worthless securities deductions place considerable emphasis on the facts
and circumstances of the Holder, the obligor and the instrument with respect to which a deduction
is claimed. Holders of Allowed Claims, therefore, are urged to consult their tax advisors with
respect to their ability to take such a deduction.

         D.        Income Reporting and Withholding

        Under the Tax Code’s backup withholding rules, the Holder of an Allowed Claim may be
subject to backup withholding with respect to distributions or payments made pursuant to the Plan
unless the Holder comes within certain exempt categories (which generally include corporations)
and, when required, demonstrates that fact, or provides a correct taxpayer identification number
and certifies under penalty of perjury that the taxpayer identification number is correct and that the
Holder is not subject to backup withholding because of a failure to report all dividend and interest
income. Backup withholding is not an additional tax, but merely an advance payment that may be
refunded to the extent it results in an overpayment of tax. Holders of Allowed Claims may be
required to establish exemption from backup withholding or to make arrangements with respect to
the payment of backup withholding.

         E.        Federal Income Tax Consequences to Holders of Interests

        Under the Plan, Holders of Interests will not receive anything on account of such Interest.
A Holder of such Interest will recognize loss in an amount equal to such Holder’s adjusted tax
basis in the Interest. The character of any recognized loss will depend upon several factors,
including, but not limited to, the status of the Holder, the nature of the Interest in the Holder’s
hands, the purpose and circumstances of its acquisition, the Holder’s holding period, and the extent
to which the Holder had previously claimed a deduction for the worthlessness of all or a portion
of the Interest.

        There are many factors that will determine the tax consequences to each Holder of an
Interest. Furthermore, the tax consequences of the Plan are complex and, in some case, uncertain.
Therefore, it is important that each Holder of an Interest obtain its own professional tax advice
regarding the tax consequences to such holder of an Interest as a result of the Plan.

         F.        Importance of Obtaining Professional Tax Assistance

     THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF
CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN AND IS NOT A
SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE
ABOVE DISCUSSION IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT TAX
ADVICE. THE TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN AND MAY
VARY DEPENDING ON A HOLDER’S INDIVIDUAL CIRCUMSTANCES.
                                                 - 19 -
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611   Filed 07/08/19 Entered 07/08/19 10:29:08           Desc Main
                                     Document      Page 25 of 26


ACCORDINGLY, HOLDERS ARE URGED TO CONSULT WITH THEIR TAX ADVISORS
ABOUT THE FEDERAL, STATE, LOCAL, AND FOREIGN INCOME AND OTHER TAX
CONSEQUENCES OF THE PLAN.

                                      VIII. RISK FACTORS

        Holders of Claims and Interests against the Debtor should read and consider carefully the
information set forth below, as well as other information set forth in this Disclosure Statement
(and the documents delivered together herewith and/or incorporated by reference), prior to voting
to accept or reject the Plan. This information, however, should not be regarded as necessarily
setting forth the only potential risks involved in connection with the Plan and its implementation.

         A.        Failure To Satisfy Vote Requirement

       In the event that sufficient votes accepting the Plan are not received and, as a result, the
Court denies confirmation of the Plan, the Debtor will assess the alternatives available to it,
including: (i) amending the Plan; or (ii) converting this Case to a chapter 7 liquidation proceeding.
There is substantial risk that either of these alternatives will result in less favorable treatment of
Claims and Interests than is provided in the Plan.

         B.        Non-Consensual Confirmation

        In the event any impaired Class of Claims does not accept the Plan, the Bankruptcy Court
may nevertheless confirm such Plan if at least one impaired Class of Claims has accepted the Plan
(with such acceptances being determined without including the vote of any “insider” in such
Class), and, as to each impaired Class that has not accepted the Plan, the Bankruptcy Court
determines that the Plan “does not discriminate unfairly” and is “fair and equitable” with respect
to such dissenting impaired Class(es). The Plan satisfies these requirements, although there can
be no assurances that the Bankruptcy Court will make the findings necessary to reach this result.

         C.        Amount of Allowed Claims

       The total amount of all Claims filed in the Case may materially differ from the estimated
amounts of Allowed Claims. Accordingly, the amount and timing of the distributions that will
ultimately be received by any particular Holder of an Allowed Claim in any Class may be
materially and adversely affected if the estimates are exceeded as to any Class.

                        IX.    ALTERNATIVES TO CONFIRMATION AND
                                     CONSUMMATION

        The Plan affords Holders of Claims the potential for the greatest recovery and, therefore,
is in the best interests of such holders. The Plan as presented is the result of considerable
negotiations between the Debtor and the Committee.

         A.        Chapter 7 Liquidation of the Debtor

      If no plan is confirmed, the Debtor may be forced to liquidate under chapter 7 of the
Bankruptcy Code, pursuant to which a trustee would be elected or appointed to liquidate the

                                                - 20 -
119236-0001.0001/143916861.4
 Case 15-35358             Doc 611   Filed 07/08/19 Entered 07/08/19 10:29:08        Desc Main
                                     Document      Page 26 of 26


Debtor’s assets for distribution to creditors in accordance with the priorities established by the
Bankruptcy Code. It is impossible to predict precisely how the proceeds of the liquidation would
be distributed to the respective Holders of Claims against or Interests in the Debtor.

       In a liquidation under chapter 7, before Creditors receive any distribution, additional
administrative expenses related to the appointment of a trustee and the trustee’s attorneys,
accountants, and other professionals would cause a substantial diminution in the value of the
Debtor’s estate. The assets available for distribution to Creditors would be reduced by such
additional expenses and by claims, some of which would be entitled to priority. Creditors would
receive de minimis distributions on their Claims in a liquidation.

                                       X.    CONCLUSION

       Under the Plan, Holders of Class 1 and Class 2 Claims have an opportunity to receive a
meaningful recovery on their Claims, while at the same time avoiding the additional fees and
expenses that would be incurred upon conversion to chapter 7. Therefore, the distributions
provided for in the Plan are fair and equitable, and the Debtor and the Committee strongly
recommend acceptance of the Plan.

       If you are eligible to vote on the Plan, please do so now by completing and returning the
enclosed ballot.

Dated this 8th day of July 2019.



LB STEEL, LLC                                           THE OFFICIAL COMMITTEE OF UNSECURED
                                                        CREDITORS OF LB STEEL, INC.

By: /s/ David J. Gold                                   By: /s/ Rosanne Ciambrone
        Its Counsel                                             Its Counsel

Daniel A. Zazove (ARDC No. 3104117)                     Rosanne Ciambrone (ARDC No. 6199456)
David J. Gold (ARDC No. 6299872)                        Richard P. Darke (ARDC No. 6255810)
PERKINS COIE LLP                                        DUANE MORRIS LLP
131 S. Dearborn St., Ste. 1700                          190 S. LaSalle St., Ste. 3700
Chicago, Illinois 60603                                 Chicago, Illinois 60603
Telephone: (312) 324-8400                               Telephone: (312) 499-6700
Facsimile: (312) 324-9400                               Facsimile: (312) 499-6701
dzazove@perkinscoie.com                                 rciambrone@duanemorris.com
dgold@perkinscoie.com                                   rpdarke@duanemorris.com

Counsel to the Debtor                                   Counsel to the Official Committee of
                                                        Unsecured Creditors of LB Steel, LLC




                                               - 21 -
119236-0001.0001/143916861.4
